ON MOTION FOR REHEARING
Appellee moves for reconsideration of our judgment of the 28th of last month reversing that for plaintiff rendered by the district court. He insists that, assuming that he is not included in the Classified Civil Service, yet, as the office of General Paymaster which he was filling is comprised within such classification, he could not validly be removed *864from such office without charges being brought against him and an opportunity given him to defend, as provided in section 28 of the Civil Service Act, which reads as follows:
“Section 28. — Removals.—No person holding an office or place in the classified service, shall be removed or discharged except for just cause, upon written charges, and after an opportunity to be heard in his own defense.”
The clear letter of the lav/ undoubtely shows that only persons filling offices or places comprised within the Classified Civil Service may come under the protection of section 28, supra. This section, however, must of course be construed in harmony with section 22 which provides that offices or places comprised within the Classified Civil Services must be filled by persons included in said classification, and in harmony also with section 5 which specifies who are the officers or employees included in the Classified Service.
It is true that appellee was filling an office comprised with the Classified Civil Service, but his appointment was not made pursuant to the general rule established by section 22 of the law, but by virtue of the exception contained in subdivision (h) of section 4, which authorizes the Covernor, with the consent of the Civil Service Commission, to exempt employees from free competitive examination, on the ground of economy or in the interest of the service, such employees,, however, being considered as comprised within the Unclassified Civil Service in accordance with subdivision (Ic) of section 4, supra, and with the precedents cited in the main opinion. Therefore, such officers as have qualified by passing the examination required by law are the only ones entitled to the permanency guaranteed by section 28 invoked by appellee.
If the above section just quoted had been worded so as to read, “no person comprised within the Classified Civil Service shall be removed from office,” etc., the application of the legal provision so worded would frequently produce effects contrary to the clear purpose of the legislator, for.on *865being appointed to a position in the Unclassified Sivil Service a person comprised in the Classified Service conld not be removed from such position unless charg’es were preferred and an opportunity given to defend, which guarantees, as we have seen, are exclusively reserved to those who fill permanently and not as a privilege or special concession positions comprised within the Classified Civil Service.
The other questions raised in the motion for reconsideration have sufficiently been discussed in the main opinion.
The motion for reconsideration must be denied.